DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 13, and 17 is the inclusion of limitation “pre-configuring a song library by storing groups of related tracks, each group of related tracks corresponding to a respective song and having tracks of the respective song that differ in key”, which is not found in the cited prior art.  The closest possible prior art in this case is Takano (US 2018/0210952 A1), which teaches A music track search method is computer implemented and symbolizes a change in pitch over time in an input voice of a user; and acquires a result of partial sequence matching performed on a plurality of music tracks recorded in a database by using as a query a symbol sequence including the symbolized input voice, with the partial sequence matching being performed based on an edit distance.
Claims 2-12, 14-16, and 18-20 depend from claims 1, 13, and 17 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161